DETAILED ACTION
                                   Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are presented for examination.

                                                                       
                                   Information Disclosure Statement
	The references listed in the information disclosure statement (IDS) submitted have been considered. The submission complies with the provisions of 37 CFR 1.9 /. Form PTO-1449 is signed and attached hereto.
		      Specification
	The specification is objected to because:
The Cross-Reference to Related Applications section in paragraph [0001] of the specification does not provide the status of U.S. application serial no. 16/516,936 (i.e., now U.S. Patent No. 11,221,910, issued 01/11/2022).

			          Drawings
	The formal drawings are accepted. 

                             Claim Rejections - 35 USC § 112
                       The following is a quotation of 35 U.S.C. 112(b): 
(b) CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.   
Claim 1 recites the limitation “setting a value of a second counter associated with the memory medium based at least in part on identifying the value of the first counter, the second counter indicating a second quantity of code words retained at the memory medium during a second duration, the second quantity of code words configured as forwarded code words; and receiving a first code word from the memory medium based at least in part on setting the value of the second counter”, which does not particularly point out how the at least in part identifying the value of the first counter are being used to set a value of the second counter and the at least in part setting the value of the second counter being used to receive the first code word. Clarification is required. Further, the phrase “based in part on” creates ambiguity in the claim with respect to what else besides the identification and setting the value of the second counter is being used to set or receive the code word. Furthermore, the term “based at least on” does not narrow the claim because it does not indicate any step performed. Thus, it is respectfully submitted that the claim language has some issues as described above that needed amends.
                              
Examiner Notes:
Although no art is used against the claims, this is not an indication that the application is allowable. The 112 problem causes a great deal of confusion and uncertainty as to the proper interpretation of the limitation of the claims. It is difficult tor the examiner to ascertain what the applicant feels is the claimed invention. 
The Examiner has cited prior arts for Applicants review, particularly Cideciyan et al. (US PN: 10,153,788) describes reading a codeword stored to a memory, computing a syndrome word based on a product of the codeword and a parity check matrix derived from a linear block code, setting a flag to a first value indicating that the codeword includes no errors in response to a first determination requiring that the syndrome word is an all-zero vector, setting the flag to a second value indicating that the codeword includes exactly one single-bit error in response to a second determination requiring that the syndrome word equals a column of the parity check matrix, setting the flag to a third value indicating that the codeword includes an odd number of multiple bit errors in response to a third determination, and setting the flag to a fourth value indicating that the codeword includes an even number of multiple bit errors in response to a fourth determination (see abstract). 
Watanabe et al. (US PN: 10,230,401) describes a received word storage area 311 and an updated code word storage area 312 are installed in the DRAM 27. The decoder unit 26 includes an update unit 321, a component code word determining unit 322, and an error correction unit 323. The decoder unit 26 may be realized by a processor and may realize the update unit 321, the component code determining unit 322, and the error correction unit 323 by executing a program (not illustrated). The controller 23 may include the update unit 321, the component code word determining unit 322.The memory I/F 22 transmits a code word stored in the nonvolatile memory 3 to the DRAM 27 in response to a reading command of user data from the host 4. The received word storage area 311 is an area in which a received word (code word) received from the nonvolatile memory 3 in response to the reading command via the memory I/F 22 is temporarily stored. 
The Applicant or his council is invited to contact the Examiner if additional explanation or clarification is required and to advance prosecution.
                                        Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAW T ABRAHAM whose telephone number is (571)272-3812.  The examiner can normally be reached on 8AM-4:30PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Albert DeCady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ESAW T ABRAHAM/Primary Examiner, 
Art Unit 2112